IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


CHINYERE UZOUKWU,                      )
                                       )
               Plaintiff,              )
                                       )
               v.                      )      Civil Action No. 11-cv-391 (RLW)
                                       )
                                       )
METROPOLITAN                           )
WASHINGTON COUNCIL OF                  )
GOVERNMENTS, et al.                    )
                                       )
               Defendants.             )


                                    MEMORANDUM OPINION

       This is the undersigned’s third Memorandum Opinion in this action, which was brought by

pro se Plaintiff Chinyere Uzoukwu. See Uzoukwu v. Metro. Wash. Council of Govts., 845 F. Supp.
2d 168 (D.D.C. 2012); Uzoukwu v. Metro. Wash. Council of Govts., Civil Action No. 11-cv-391

(RLW), ___ F. Supp. 2d ___, 2013 WL 5425128 (D.D.C. Sept. 30, 2013). The prior opinions spell

out the procedural history of this action, including dismissal of Plaintiff’s lawsuit and the

subsequent reinstatement of several claims after reconsideration of two post-judgment motions.

Presently, this action involves Plaintiff’s former employer, Metropolitan Washington Council of

Governments (“COG”), and her former co-workers: supervisor Calvin L. Smith (African-

American), supervisor Paul DesJardin (Caucasian), and Director of Human Resources, Imelda

Roberts (race unspecified). The following claims survived after this Court granted Plaintiff post

judgment relief and allowed her to amend her complaint:

Count I        Section 1981 - Hostile Work Environment (Smith)
Count II       Section 1981 – Retaliation (Smith)
Count III      Tortious Interference With Economic Advantage (Smith)
Count VI       Section 1981 – Retaliation (DesJardin & Roberts)


                                                   1
Count VII      Tortious Interference (DesJardin & Roberts)
Count IX       Section 1981 – Hostile Work Environment/Disparate Treatment (COG)
Count X        Section 1981 – Retaliation (COG)
Count XVI      Negligent Retention/Supervision

(See Doc. 52.) Defendants now seek dismissal of these claims, (Doc. 53), and Plaintiff requests

leave to further amend her complaint. (See Doc. 56, Pl’s Resp. at 2, 3, 4 n.1, 11, 12-13, 16, 21.) On

December 12, 2013, a hearing was held on these matters. For the reasons set forth below, the Court

will deny Plaintiff’s request and grant Defendants’ motion in part.


                                           I. ANALYSIS


A.     Section 1981 Statute of Limitations

       Relying on Carney v. American University, 151 F.3d 1090, 1096 (D.C. Cir. 1998), the

Defendants argue that a three-year statute of limitations applies to Plaintiff’s Section 1981 claims.

In Carney, our Circuit explained:

       For statute of limitations purposes, the Supreme Court treats section 1981 claims like
       claims under 42 U.S.C. § 1983. See Goodman, 482 U.S. at 660-62, 107 S. Ct. 2617
       (applying the rule that courts should look to state personal injury statutes to
       determine the appropriate statute of limitations for section 1983 claims, . . . to
       section 1981 claims). . . . The Supreme Court has held that in states with multiple
       statutes of limitations, claims under section 1983 are governed by the residual or
       general personal injury statute of limitations . . . rather than the statute of limitations
       for enumerated intentional torts. . . . Accordingly, [in the District of Columbia]
       section 12-301(8)’s three-year statute of limitations applies to all section 1981
       claims.
151 F.3d at 1096 (some citations omitted).

       By relying on Carney, Defendants ignore the four-year federal default statute of limitations, 1

the 1991 amendments to Section 1981 2 and the Supreme Court’s post-Carney decision in Jones v.


1
 “Except as otherwise provided by law, a civil action arising under an Act of Congress enacted
after the date of the enactment of this section [December 1, 1990] may not be commenced later than
4 years after the cause of action accrues.” 28 U.S.C. § 1658(a).


                                                   2
R.R. Donnelley & Sons Co., 541 U.S. 369 (2004). In Donnelley the Supreme Court held that

Section 1981 claims relating to contract formation are still governed by the appropriate state

limitations period, but Section 1981 claims based on post-contract formation conduct are governed

by the federal four-year limitations period. Id. at 378-79, 382-83 (emphasis added).

         Consistent with Donnelley, the four-year limitations period applies to the claims in the

present case, which are based on alleged conduct that occurred during Plaintiff’s employment.

Accordingly, Plaintiff’s Section 1981 claims are timely. On March 11, 2008 COG notified Plaintiff

that she would be terminated and on March 31, 2008 her employment was terminated. (Amend.

Compl. ¶ 88.) Less than four years later, Plaintiff filed her initial complaint, on February 16, 2011,

and her first proposed amended complaint on June 17, 2011. (See Docs. 1; 21-3.) The proposed

amended complaint included a Section 1981 claim. (See Doc. 21-3.) Even if one adopts the

position of the Defendants that the appropriate marker is March 9, 2012, the date of Plaintiff’s last

proposed amended complaint, her claims are still timely. Thus, Defendants’ timeliness arguments

are without merit.



B.       Section 1981 claims: ethnicity vs. national origin

         Next, Defendants argue that Plaintiff’s Section 1981 claims are not actionable because she

alleges discrimination based on national origin, rather than ethnicity. Defendants note that Plaintiff

mentions “nation of origin” in her complaint, but Defendants contend she does not make any


2
    “Make and enforce contracts” defined

         For purposes of this section, the term “make and enforce contracts” includes the
         making, performance, modification, and termination of contracts, and the enjoyment
         of all benefits, privileges, terms, and conditions of the contractual relationship.

42 U.S.C. § 1981(b)(emphasis added).


                                                   3
allegations based on “racial or ethnic characteristics associated with the national origin in question.”

See Wesley v. Howard Univ., 3 F. Supp. 2d 1, 3 (D.D.C. 1998)(citing St. Francis College v. Al-

Khazraji, 481 U.S. 604, 613 (1987)). Defendants also contend that Plaintiff has not made any

allegation that Defendants were aware of her ethnicity.

         While the Supreme Court has made it clear that claims based “solely” on “national origin”

may not proceed under Section 1981, claims based on color, race and/or ethnicity are actionable

under Section 1981. 3 See McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 287 (1976)

(explaining that Section 1981 was enacted to protect persons of “every race and color.”); St. Francis

College, 481 U.S. 604 (discussing ancestry and ethnicity claims). With respect to claims based on

“ancestry or ethnic characteristics,” the Court in St. Francis College v. Al-Khazraji explained that

         § 1981, “at a minimum,” reaches discrimination against an individual “because he
         or she is genetically part of an ethnically and physiognomically distinctive sub-
         grouping of homo sapiens.” It is clear . . . , however, that a distinctive
         physiognomy is not essential to qualify for § 1981 protection.

Id. at 613 (emphasis in original)(citations omitted).

        Given the Supreme Court precedent, at this juncture, dismissal of this action is not justified.

In her complaint, Plaintiff identifies herself as “a black female . . . whose nation of origin is Nigeria.

. . . Plaintiff was born in the west-African country of Nigeria, is a naturalized citizen of the United

States and identifies herself as Black, and (African/Nigerian) Nigerian-American.” (Amend. Comp.

¶¶ 7-8)(emphasis added). She goes on to discuss various incidents involving herself and “white”
3
    Section 1981 provides as follows:

         All persons within the jurisdiction of the United States shall have the same right in
         every State and Territory to make and enforce contracts, to sue, be parties, give
         evidence, and to the full and equal benefit of all laws and proceedings for the
         security of persons and property as is enjoyed by white citizens, and shall be subject
         to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and
         to no other.

42. U.S.C. § 1981(a).

                                                    4
female employees (she does not describe them as “American” employees) and how Smith allegedly

treated these other employees more favorably than she. (See id. ¶¶ 30, 32-36, 44-47, 53.) Plaintiff

also alleges that she was the victim of “intentional ethnic/origin discrimination” and that she was

denied work opportunities and privileges “enjoyed by others, non African (or African-American).”

(Id. ¶ 136.)

       While there may be some overlap between claims based on national origin and claims based

on protected status under Section 1981, any potential overlap does not disqualify a Plaintiff from

going forward under Section 1981. See St. Francis College, 481 U.S. at 614 (Brennan, J.,

concurring) (“It is true that one’s ancestry-the ethnic group from which an individual and his or her

ancestors are descended-is not necessarily the same as one’s national origin-the country ‘where a

person was born, or, more broadly, the country from which his or her ancestors came.’ Often,

however, the two are identical as a factual matter: one was born in the nation whose primary stock

is one’s own ethnic group.”)(citations omitted); Hyman v. First Union Corp., 980 F. Supp. 46, 52-

53 (D.D.C. 1997) (dismissing plaintiff’s Section 1981 claims were she alleged discrimination based

on “national origin” and she compared her treatment with that “received ‘by persons with origins in

the United States,’” but noting that some courts have allowed claims to proceed where an

“allegation of race discrimination is [also] reasonably inferable from the pleadings.”)(citation

omitted); Ekandem v. D.C., Civ. A. No. 91-1060 (LFO), 1992 WL 138991, at *2 (D.D.C. Apr. 13,

1992)(denying, without prejudice, a motion to dismiss where the pro se plaintiff’s complaint

“repeatedly” referred to “national origin” as the reason for the alleged discrimination, but also

referred “at several other points” to his status “as an African and a black”); Walker v. Sec. of Treas,

713 F. Supp. 403, 407-8 (N.D. Ga. 1989) (allowing claim by black plaintiff over alleged

discrimination by black supervisor and noting that there “are sharp and distinctive contrasts among



                                                   5
native black African peoples (sub-Saharan) both in color and physical characteristics”). This is not

a case like Ndondji v. InterPark Inc., 768 F. Supp. 2d 264, 269-70, 274-75 (D.D.C. 2011), where

the plaintiff identified himself in his complaint as a “black male from Angola” and made

“occasional reference[s]” to race and discrimination against persons of “African descent,” or

persons who were “foreign nationals,” but did not identify the races of the alleged perpetrators or

those who were similarly situated.


C.     Section 1981: Intentional Discrimination

       Defendants disingenuously argue that Plaintiff makes no allegation and cannot make the

requisite showing that the alleged wrongful conduct of Defendants was intentional. Plaintiff alleges

that Smith, DesJardin and Roberts “individually, collectively and/or with others, engaged in

intentional ethnic/national origin discrimination against Plaintiff . . . by . . . deny[ing] her work

opportunities, the benefits and privileges of contract and employment enjoyed by others. . . .”

(Amend. Compl. ¶ 136.) Plaintiff also alleges that “COG and its agents/supervisors have

individually, collectively, and/or with others engaged in a course of intentional retaliation against

Plaintiff for opposition to illegal practices . . . .” (Amend. Compl. ¶ 160.) Plaintiff need not pled

more than this, along with her specific factual allegations of disparate treatment, in order to survive

a motion to dismiss. She has done more than provide “labels and conclusions” or “formulaic

recitation[s] of the elements of a cause of action” for intentional discrimination. See Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007)(discussing motion to dismiss standard).



D.     Section 1981: Hostile Work Environment

       With respect to Plaintiff’s hostile work environment claim, Defendants argue Plaintiff has

not alleged that COG knew or should have known of the alleged harassment and she has not shown


                                                    6
that she exercised reasonable care to prevent the challenged conduct because she failed to complain.

Defendants note that Plaintiff admittedly “aborted” any attempts to pursue an EEO complaint.

       In Curry v. District of Columbia, 195 F.3d 654, 659 (D.C. Cir. 1999), our Circuit explained

that different standards are applicable when evaluating co-worker harassment and supervisor

harassment. A “negligence standard governs employer liability for co-worker harassment.” Id.

(citing Faragher v. City of Boca Raton, 524 U.S. 775, 799-801 (1998)). Under that negligence

standard, the employer is liable if, inter alia, “it knew or should have known of conduct and failed

to take proper remedial action.” Curry, 195 F.3d at 659 n.10 (citing Dhyne v. Meiners Thriftway,

Inc., 184 F.3d 983, 987 (8th Cir.1999)).

       In contrast, a vicarious liability standard applies to cases involving supervisor harassment.

Ayissi-Etoh v. Fannie Mae, 712 F.3d 572, 577-78 (D.C. Cir. 2013). In other words, “supervisors are

treated as the employer’s proxy” and, therefore, the employer is

       liable for the supervisor’s actions, except when no tangible adverse employment
       action has been taken and the employer proves an affirmative defense: (i) that it
       exercised reasonable care to prevent and promptly correct the hostile behavior, and
       (ii) that the employee unreasonably failed to take advantage of the employer’s
       preventive or corrective opportunities. FN2


            FN2.  Some courts continue to cite the test articulated by the
            Eleventh Circuit in Henson v. City of Dundee, 682 F.2d 897, 905
            (11th Cir.1982). That case required an employee in a case where
            the employee was harassed by a supervisor to prove that the
            employer “knew or should have known of the harassment in
            question and failed to take prompt remedial action.” Id. That is
            no longer the test after Faragher.

Id. (citing Faragher, 524 U.S. at 789) (emphasis added).

       Here, Plaintiff’s allegations satisfy both tests. First, she alleges harassment by supervisors

that culminated in an adverse employment action in the form of her termination. To the extent




                                                  7
Plaintiff can prove these allegations, she can prevail. Thus, the supervisor harassment claims must

go forward.

       Second, as discussed below, Plaintiff also alleges wide-spread harassment by co-workers

and that she “initiated” discussions with EEO representatives, rather than discussions with generic

non-EEO managers. At this stage of the litigation, all of these facts taken together are sufficient to

state a claim that COG knew or should have known of the alleged co-worker harassment, but failed

to take corrective action.

       Defendants’ next challenge whether the incidents about which Plaintiff complains amount to

actionable harassment. Specifically, Defendants argue that Plaintiff has not set forth facts that

would establish she experienced a workplace that was “permeated with discriminatory intimidation,

ridicule, and insult that [wa]s sufficiently severe or pervasive to alter the conditions of [her]

employment and create an abusive working environment.” Harris v. Forklift Sys., Inc., 510 U.S.
17, 21 (1933) (internal quotation marks and citations omitted). According to Defendants, Plaintiff

complained of a “handful of incidents over a period of approximately two years,” “those incidents

were not in any way linked to her protected status,” and any challenged conduct amounted to

“simple teasing.”

       Viewing Plaintiff’s allegations in the light most favorable to her, as this Court must, Kowal

v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994), Plaintiff has alleged that Defendants

       harassed and/or retaliated against her based on her ethnicity by denying her work
       opportunities, subjecting her to “events and incidents that disrupted her ability to
       work,” accusing her of inappropriate work conduct, isolating and ostracizing her,
       alleging she was homeless, alleging that she was an undocumented immigrant,
       subjecting her to a “false and fabricated mediatory [sic] EAP process under the threat
       of termination,” and terminating her. (See Amend. Compl. ¶¶ 104, 109–10, 113, 136,
       140.)




                                                    8
Uzoukwu, 2013 WL 5425128, at * 14. Additionally, Plaintiff alleges that Defendants’ “bull[ied]

and intimidat[ed]” her, that her co-workers would “walk to her office, laugh, stare, then quickly

move away,” that she was cast in a “false light as a troublemaker who d[id not] do her work,” and

that her supervisors made false allegations against her “implying that [she] was in need of

counseling.” (Amend. Compl. ¶¶ 60, 64-65, 74, 80, 136.) An argument that these allegations

constitute harmless teasing or isolated incidents does not pass muster and Defendants have not

pointed to any cases that would factually support dismissal of Plaintiff’s claims at this juncture.


E.      Section 1981: Retaliation

        In order to make out a claim for retaliation, a Plaintiff must establish that: (1) she engaged in

protected activity; (2) that she was subjected to an adverse employment action as a result of her

protected activity; and (3) there was a causal connection between the adverse action and the

protected activity. Wiley v. Glassman, 511 F.3d 151, 155 (D.C. Cir. 2007). Defendants lodge three

attacks against Plaintiff’s retaliation claim.

        First, Defendants contend Plaintiff has admitted that she elected not to engage in protected

activity and, therefore, she does not meet the first prong of the test.

        To qualify as protected activity under § 1981, a disclosure must complain about “a
        practice that the employee reasonably and in good faith believed was unlawful under
        § 1981. McGrath v. Clinton, 666 F.3d 1377, 1380 (D.C. Cir. 2012). “Not every
        complaint garners its author protection under § 1981.” Broderick v. Donaldson, 437
F.3d 1226, 1232 (D.C. Cir. 2006). For example, “ambiguous complaints that do not
        make the employer aware of alleged discriminatory misconduct do not constitute
        protected activity.” Int'l Healthcare Exch., Inc. v. Global Healthcare Exch., LLC,
        470 F. Supp. 2d 345, 357 (S.D.N.Y. 2007).

Bowyer v. District of Columbia, 910 F. Supp. 2d 173, 209 (D.D.C. 2012) (alterations

omitted).

        In the present case, Plaintiff alleges that she “initiated discussions” in June 2006 with an

EEO representative, but terminated them after “she discovered the supposedly ‘confidential’

                                                    9
conversations” were shared with DesJardin (one of her supervisors) and “with her Introductory

Appraisal, she would be terminated or placed on extended probation.” (Amend. Compl. ¶ 52.)

Plaintiff also alleges that in April 2007, she “inquired into the internal/external EEO grievance

process again,” but “after having her inquiry mischaracterized and the continued incidents of

bullying and intimidation intensifying,” she “aborted this second attempt.” (Id. ¶ 65.)

        Based on these facts, in a prior opinion this Court observed that it was not

            persuaded by COG’s argument that Plaintiff did not engage in protected
            activity. . . . Both formal and informal complaints of discrimination have
            been recognized as “protected activity” for purposes of allowing a
            retaliation claim to go forward on a dispositive motion. See Brooks v.
            Clinton, 841 F. Supp. 2d 287, 304 (D.D.C. 2012) (citations omitted).
            Further, Plaintiff essentially alleges that her efforts to engage in protected
            activity were sabotaged by her employer.

Uzoukwu, 2013 WL 5425128, at *15. 4

        Nothing has changed since that opinion was issued. Perhaps later, Defendants can establish

that Plaintiff did not engage in “protected activity” because her communications with the EEO

representatives were too “ambiguous.” However, at this juncture, the Defendants have not

established that Plaintiff fails to state a claim for relief.

        Next, Defendants attack Plaintiff’s retaliation claim by arguing that she has not alleged she

suffered any adverse employment action, other than the “layoff,” and she has failed to allege facts

that might establish a causal connection between the alleged protected activity and her “layoff.”

Defendants contend there is no sufficient temporal proximity between Plaintiff’s 2006 and 2007

instances of alleged protected activity and her departure from COG in March 2008.




4
  In her response, Plaintiff also contends she contacted HR on November 13, 2007, regarding
Smith, a November email and his attempts to force her into counseling. (Amend. Compl. ¶¶ 77-79.)
The nature of her communications with HR are unclear.


                                                      10
       This argument ignores all of the incidents Plaintiff alleges occurred between the time she

engaged in protected activity and the time of her termination. “To prove retaliation, a plaintiff must

demonstrate either that she has suffered an adverse employment action or that she has been

subjected to a hostile work environment.” Floyd v. Lee, Civil Action 11–1228 (RC), ___ F. Supp.

2d ___, 2013 WL 5429265, at *17 (D.D.C. Sept. 20, 2013) (citing McGrath v. Clinton, 666 F.3d
1377, 1379–81 (D.C. Cir. 2012); Hussain v. Nicholson, 435 F.3d 359, 366 (D.C. Cir. 2006)).

       In the present case, Plaintiff alleges that prior to her termination she endured retaliation in the

form of a hostile work environment. Specifically, Plaintiff alleges that after she contacted an EEO

officer, in June 2006, that the next month she returned to find her telephones and computer

disconnected before her new office was cleaned out and, the following month in August 2006,

during the course of her Performance Appraisal, she was informed by Smith and DesJardin that they

had approval from Human Resources (“HR”) to terminate her. (Amend. Compl. ¶¶ 52-54.)

According to Plaintiff, the supervisors claimed she had not done any work, shown initiative,

creativity or an outgoing attitude. (Id. ¶ 54.) Although the performance evaluation matter was

ultimately resolved, she claims Smith drafted a memo the following month, September 2006, falsely

alleging that she was in need of counseling. (Id. ¶ 60.) Plaintiff further alleges that, as a result of

the appraisal incident, she was left in total isolation. (Id. ¶ 61.)

    It appears that the next major incident occurred about eight months later, around April 2007,

when she had a run-in with an Ethiopian co-worker. Plaintiff complained to her supervisors who

responded by “creat[ing] more hostility around Plaintiff, [and] casting Plaintiff in a false light as a

troublemaker who doesn’t do her work.” (Id. ¶¶ 63-64)(emphasis added). That same month,

Plaintiff “inquired into the internal/external EEO grievance process again,” but “after having her




                                                     11
inquiry mischaracterized and the continued incidents of bullying and intimidation intensifying,” she

“aborted this second attempt.” (Amend. Compl.¶ 65.)

       In August of the same year, Plaintiff claims she had an “incident” with a co-worker in the

office kitchen “which caused [her] to be burned with hot water.” (Id. ¶ 72.) After Plaintiff

complained, her supervisors and HR “employed this incident to mischaracterize and use against”

her. (Id. ¶ 73.) By this point, she rarely left her office, and “employees would walk past her office,

laugh, stare, then quickly move away.” (Id. ¶ 74.) Plaintiff also claims someone broke into her

office and removed items, including her performance appraisal, which was located in a locked file

cabinet. (Id. ¶ 75.) Several months later, in October 2007, she decided to “just go along with this

‘unspoken joke’ about her being homeless and an undocumented immigrant” by apparently sending

one or more emails on or about Halloween. (Id. ¶¶ 76, 80.) The following month Smith used one

of Plaintiff’s emails to threaten her with termination and subject her to a “frivolous Mandatory EAP

as a condition of continued employment.” (Id. ¶ 77.) When she contacted HR about the matter,

“[t]hey” supported Smith. (Id. ¶ 79.) That same day, Smith authored a memo in which he accused

plaintiff of “inappropriate conduct” because of the emails and because Plaintiff had purportedly

missed a meeting without permission, although she claims she “had leave.” (Id. ¶ 80.) The

following month, Smith, DesJardin and an HR employee attempted to subject Plaintiff to mandatory

counseling. (Id. ¶ 84). The last incidents occurred in late fall 2007 and Plaintiff was terminated in

March 2008. In addition to the above allegations, Plaintiff alleges that Defendants isolated her and

disrupted her ability to work. (Id. ¶ 136.)

       Thus, at the very least, Plaintiff asserts on-going harassment after her second EEO contact

that continued until her termination. Plaintiff has no obligation to spell out each and very incident

of alleged retaliatory harassment to survive a motion to dismiss. Thus, Defendants’ arguments that



                                                  12
she has not established adverse employment actions, outside of her termination, or a temporal

causal connection between her protected activity and her termination are without merit.

       Finally, Defendants argue Plaintiff’s retaliation claim fails because she has not identified

who made the decision to terminate her position and, therefore, she has not set forth facts that

might establish the ultimate decision maker was aware of any protected activity. Defendants note

that Smith left his employment with COG in January 2008 and Plaintiff was not terminated until

roughly two months later in March.

       Again Defendants’ arguments fail. With respect to Smith, in a prior opinion the undersigned

noted the apparent discrepancy in Plaintiff’s allegations regarding her termination and Smith.

Uzoukwu, 2013 WL 5425128, at *15 n.20. However, because termination was only one of many

discriminatory acts allegedly carried out by Smith, the undersigned left the termination issue, as it

relates to Smith, for another day. Id.

   With respect to DesJardin and Roberts, Plaintiff has clearly asserted facts that would support her

retaliation claim. Plaintiff asserts that her discussions with an EEO representative were “relayed

back” to DesJardin, who threatened her with termination shortly thereafter and engaged in other

alleged acts of retaliation. (See, e.g., Amend. Compl. ¶ 52.) She also makes allegations that

Roberts lied about Plaintiff signing the disputed performance appraisal and that Roberts, along with

others, terminated Plaintiff and participated in the alleged harassment. (Amend. Compl. ¶¶ 54-58,

136, 140.) Finally, Plaintiff claims she contacted “Human Resources” about certain maters after her

second contact with an EEO representative, but they supported Smith. (Amend. Compl. ¶¶ 77-79.)

Although Plaintiff does not specifically allege that Roberts was aware of the protected activity, a

reasonable fact finder could determine she was, given her position as Director of HR.




                                                  13
     While it is unclear the extent to which DesJardin or Roberts made the final decision to terminate

Plaintiff, her allegations are sufficient to survive a motion to dismiss. Even if the final decision

maker was unaware of Plaintiff’s protected activity, to the extent Plaintiff can establish that

DesJardin and/or Roberts held retaliatory animus and one or both of them influenced the final

decision maker, Plaintiff can establish retaliation. See Hampton v. Vilsack, 685 F.3d 1096, 1099,

1101-2 (D.C. Cir. 2012) (citing Staub v. Proctor Hosp., ___ U.S. ___, 131 S. Ct. 1186, 1192-3, 179
L. Ed. 2d 144 (2011)).


F.      Tortious Interference and Negligent Retention/Supervision Claims

        Defendants note that an essential element of a tortious interference with contract claim is

“the existence of a contract.” Casco Marina Dev., L.L.C. v. D.C. Redevelopment Land Agency, 834
A.2d 77, 83 (D.C. 2003) (citations omitted). Because Plaintiff was an at-will employee, Defendants

argue she cannot demonstrate she had an employment contract (either expressed or implied) and

therefore her tortious interference claim fails. Without that claim, Plaintiff has no tort claim upon

which to support her negligent retention/supervision claim and, therefore, it must also be dismissed

according to Defendants. The Court will grant Defendants’ motion with respect to Plaintiff’s state

law claims, but not for the reasons upon which Defendants rely.

        Although Defendants’ argument seems logical, as the undersigned pointed out in a prior

opinion, there is precedent for allowing at-will employees to pursue claims for tortious interference

under District of Columbia law. See Sorrells v. Garfinckel’s, Brooks Bros., Miller & Rhoads, Inc.,

565 A.2d 285, 286, 290-91 (D.C. 1989) (cited in Uzoukwu, 2013 WL 5425128, at *16). The

District of Columbia court in Sorrells v. Garfinckel’s allowed a former at-will employee to sue a

supervisor for tortious interference because the latter was not an “alter ego of the corporation” and,

therefore “was not a party to the contract between” the at-will plaintiff and the employer. 565 A.2d
14
at 290-91 (emphasis added) (citing Wagenseller v. Scottsdale Memorial Hospital, 710 P.2d 1025,

1041-1044 (Ariz. 1985) (rejecting defendant’s argument that “there can be no wrongful interference

with an at-will employment contract” because the “employee has manifest interest in the freedom of

the employer to exercise his judgment without illegal interference or compulsion” of third parties),

superseded by statute on other grounds as stated in Powell v. Washburn, 125 P.3d 373 (Ariz.

2006)); McManus v. MCI Communications Corp., 748 A.2d 949, 957-58 (D.C. 2000) (rejecting at-

will employee’s “prospective advantage” claim against the former employer, but noting that a claim

against the individual defendant employees might survive summary judgment if plaintiff alleged

that the individuals “procured a discharge of the plaintiff for an improper or illegal purpose.”).

Moreover, at least one court has recognized that “[i]t is well settled that the District of Columbia

views at-will employment as a species of contract.” See Sheppard v. Dickstein, Shapiro, Morin and

Oshinsky, 59 F. Supp. 2d 27 (D.D.C. 1999)(citing Carl v. Children’s Hosp., 702 A.2d 159, 162

(D.C. 1997) (“This court has long and consistently adhered to the rule that employment is presumed

to be at will, unless the contract of employment expressly provides otherwise”))(some citations

omitted).

       While some subsequent District of Columbia cases appear to conflict with Sorrells 5 and its

continued viability has been challenged, 6 it has not been overruled. The undersigned need not

attempt to resolve this conflict at this juncture, however, because the Plaintiff here has asked that


5
  See Bible Way Church v. Beards, 680 A.2d 419, 423-24, 432. (D.C. 1996) (rejecting at-will
employee’s tortious interference claim against Church Pastor and Board of Trustees ); Futrell v.
Dept. of Labor Fed. Credit Union, 816 A.2d 793, 807 (D.C. 2003) (rejecting at-will employee’s
tortious interference claim against a credit union board president and the credit union’s bonding
company).
6
  Dale v. Thomason, 962 F. Supp. 181, 183-84 (D.D.C. 1997) (Greene, J.) (discussing the analysis
in Sorrells and rejecting its holding based on subsequent authority); Riggs v. Home Builders Inst.,
203 F. Supp. 2d 1, 24 (D.D.C. 2002) (Hogan, J.) (relying on Dale and rejecting Sorrells based on
subsequent authority).

                                                   15
her state law claims be dismissed. (Doc. 56, Pl.’s Resp. at 3.) At the hearing on this matter,

Plaintiff did not indicate she wished to withdraw this request. As such, the Court will grant

Defendants’ motion with respect to the state law claims.


   G.      Plaintiff’s Requests to Further Amend her Complaint

   Plaintiff now wishes to combine certain claims and add, or in her words “designate” certain

other claims. (See Doc. 56, Pl.’s Resp. at 2, 3, 4 n.1, 11, 12-13, 16, 21.) Any reorganization of

Plaintiff’s complaint is unnecessary and her “designation” of claims essentially amounts to an

amendment. (See id. at 4 n.1.) The Court has been more than patient with the Plaintiff, who has

attempted to file at least six amended complaints in this action. See Uzoukwu, 2013 WL 5425128,

at *11-12; (Doc. 41). She has had sufficient opportunities to refine her claims and allowing further

amendment at this juncture would not serve the interests of justice. See Firestone v. Firestone, 76
F.3d 1205, 1208 (D.C. Cir.1996) (noting that “futility” of the amendment or “repeated failure to

cure deficiencies by previous amendments” may justify denying a motion to amend the complaint

under Rule 15(a))(alterations omitted).


                                          II. CONCLUSION

        For foregoing reasons, the Court will deny Plaintiff’s request to amend her complaint and

the Court will grant Defendants’ motion to dismiss Plaintiff’s state law claims. In all other respects

Defendants’ motion will be denied.                                   Digitally signed by Judge Robert L.
                                                                     Wilkins
                                                                     DN: cn=Judge Robert L. Wilkins,
                                                                     o=U.S. District Court, ou=Chambers
                                                                     of Honorable Robert L. Wilkins,
                                                                     email=RW@dc.uscourt.gov, c=US
                                                                     Date: 2014.01.21 10:49:28 -05'00'


                                                    _______________________
                                                     ROBERT L. WILKINS
                                                     United States District Judge

SO ORDERED.
Date: January 21, 2014


                                                  16